Citation Nr: 0811834	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-09 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to an effective date earlier than January 22, 
2004, for entitlement to special monthly pension based on the 
need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, denying entitlement of the veteran 
to service connection for chronic obstructive pulmonary 
disease (COPD), and from a June 2004 rating determination in 
which entitlement to special monthly pension based on the 
need for aid and attendance was granted, effective from 
January 22, 2004.  

In a substantive appeal received in July 2004, the veteran 
requested that he be afforded a hearing before the Board, 
sitting at the RO.  Such request was followed by one or more 
communications from the veteran, to include a VA Form 9, 
received by the RO in February 2005, indicating that he no 
longer desired a Board or other hearing.  No other request 
for a hearing remains pending at theis time.  

Regarding the veteran's pursuit of VA compensation, only the 
issue of his entitlement to service connection for COPD has 
been developed and certified for the Board's review at this 
time.  To the extent that the veteran seeks service 
connection for a respiratory disorder other than COPD, to 
include liposarcoma, such matter is beyond the Board's 
jurisdiction for review at this juncture.  Rather, any such 
claim is referred to the RO for its initial development and 
adjudication.  


FINDINGS OF FACT

1.  The veteran experienced a brief period of shortness of 
breath in service, but chronic respiratory symptoms are not 
shown in service or for years subsequent to service.  

2.  The veteran's COPD is first shown many years after 
service and competent evidence of a nexus between his COPD 
and his period of military service is lacking.  

3.  The later of the date of receipt of the veteran's claim 
for entitlement to special monthly pension based on aid and 
attendance criteria and the date entitlement thereto arose is 
August 10, 2003.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2007).

2.  The criteria for the assignment of an effective date of 
August 10, 2003, but none earlier, for entitlement to special 
monthly pension based on aid and attendance criteria, have 
been met.  38 U.S.C.A. §§ 1502, 1521, 5110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 3.351, 3.352(a), 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the case at hand, the Board herein grants an effective 
date for the veteran's entitlement to special monthly pension 
based on aid and attendance criteria at a date as early or 
earlier than sought by the veteran, and, as the benefit 
sought is granted in full, the need to enter a determination 
as to the VA's compliance with its responsibilities under the 
VCAA is obviated.  

Regarding the claim for service connection for COPD, there is 
no issue as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed to substantiate and complete 
the veteran's claims, notice of what part of that evidence 
was to be provided by him, and notice of what part VA was 
required to obtain for the veteran were furnished to him in 
the RO's letters of July 2002 and April 2007.  The veteran 
was thereby notified that he should submit all pertinent 
evidence in his possession.

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
In this instance, VCAA notice was furnished prior to the 
initial adjudication of the claim at issue in July 2003, 
although complete VCAA notice, including that pertaining to 
Charles, Quartuccio, and Dingess-Hartman was not provided 
until long after the initial adjudication.  

Where such an error has occurred, the Board must presume that 
the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court's holding that an appellant before the 
Court has the initial burden of demonstrating prejudice due 
to VA error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra.  That is, "the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication."  
Id.  "[A]n error is not prejudicial when [it] did not affect 
'the essential fairness of the [adjudication],'" Mayfield, 
supra, at 121, and non-prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law."  Sanders, 
487 F.3d at 889.  accord Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of a 
supplemental statement of the case by the RO in July 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect).  More timely VCAA notice would not have 
operated to alter the outcome of the issue on appeal, in view 
of the fact that the record does not demonstrate a factual 
predicate for entitlement to service connection for COPD.  
Notwithstanding some indication of a brief respiratory 
problem in service, there is no showing of COPD in service or 
continuous symptoms thereof since service, nor has any 
medical professional specifically linked the veteran's COPD 
to service or any event thereof.  Sanders, supra (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that any defect in the timing of the 
notice provided affected the essential fairness of the 
adjudication, and, thus, the presumption of prejudice is 
rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes service medical records, as 
well as a variety of examination and treatment reports 
compiled by VA and non-VA sources during post-service years.  
The record reflects that the veteran was afforded a VA 
examinations during the course of this appeal, which included 
an opinions addressing the nexus question at hand.  Given 
that there is ample competent evidence of record to render an 
appellate decision, there is no duty to provide any further 
examination or to obtain any additional medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Service Connection:  COPD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A veteran, such as the veteran, who during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period from January 9, 1962, to May 7, 1975, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  
COPD is not a disease for which service connection is 
presumed, based on exposure to herbicides.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 
(2007).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Here, the veteran does not otherwise produce evidence 
indicating that any inservice exposure to one or more 
herbicides led to the onset of his COPD.  

The veteran alleges combat service and he, in part, contends 
that in-service breathing difficulties in June and July 1970 
followed an occasion in which he was "gassed," although the 
record reflects that he was not awarded medals or decorations 
specifically denoting his engagement in combat with the 
enemy.  While the absence of appropriate medals or 
decorations is not determinative as to the issue of combat 
involvement, there is no corroboration in the record that the 
veteran was ever subjected to mustard or other type of gas at 
the hands of the enemy.  To that extent, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not for application in 
this instance and it is noteworthy that, even were that 
statute applicable to the facts of this case, 38 U.S.C.A. 
§ 1154(b) does not address the questions of the existence of 
a present disability or of a nexus between such disability 
and service, both of which are still required for a grant of 
service connection.

Allegations are advanced by the veteran, to the effect that 
he suffers from COPD that originated in service, to include 
as a result of in-service herbicide or "gas" exposure.  The 
veteran states that he has had breathing difficulties on a 
continuous basis since June or July 1970 and that there has 
been significant deterioration in his breathing status in 
recent years, such that he is now oxygen dependent.  

In the case at hand, service medical records, including 
reports of entrance and separation medical examinations, are 
entirely negative for any diagnosis of COPD.  In late June 
1970, the veteran sought medical assistance for complaints of 
nearly passing out, with accompanying breathing difficulties 
involving shortness of breath.  No diagnosis was recorded and 
he was furnished aspirin and sodium chloride tablets for 
relief of his symptoms.  He was again seen the following day 
with continued complaints of breathing trouble; Robitussin 
was prescribed, although no diagnosis was entered.  No 
further breathing complaints are documented in service.  

While the veteran has alleged that he has been bothered by 
breathing difficulties since service, medical data developed 
post-service in no way corroborate the veteran's account.  
Medical assistance was received by him from VA for various 
during the 1980s, but no complaints or findings indicating 
the presence of COPD or other breathing ailment are therein 
indicated.  Notice is taken that the VA records from the 
1980s refer to the veteran's tobacco abuse, which at one 
point during the 1980s included the smoking of two packs of 
cigarettes daily.  The existence of COPD is not identified 
clinically until 1998, with COPD, as well as bronchitis, 
pulmonary emphysema, and recurrent pneumonia, being 
identified thereafter.  

It, too, is significant that no medical professional has 
linked the veteran's COPD to his period of military service 
or any event thereof.  In an effort to assist the veteran in 
obtaining evidence of a nexus of his COPD to service, VA 
arranged for a medical examination to be conducted.  That 
evaluation was performed in June 2007 and culminated in entry 
of a diagnosis of end-stage COPD, supplemental oxygen in use, 
with the examiner noting that the most likely etiology 
thereof was life-long tobacco use by the veteran.  In the 
examiner's opinion, the veteran's current pulmonary 
disability was not caused by or the result of his military 
service.  In this regard, the examiner noted that service 
medical records did not reveal any evidence of a lung 
disorder, only documentation of an episode of shortness of 
breath with nothing substantive resulting.  Pursuant to the 
examiner's documentation, the veteran attributed that episode 
to a panic attack, noting as well that he was at that time 
self-medicating with alcohol for his "nerves."  According 
to the examiner, asbestos exposure or lung inhalation of 
toxins was denied by the veteran, as was having had any 
significant lung-related symptoms during the 1970s and 1980s.  
Of most significance was, in the examiner's view, the 
veteran's longstanding tobacco use since the age of 15 years, 
which in the opinion of the examiner was the most likely 
etiology of his COPD.  No linkage between military service, 
including the in-service episode of shortness of breath, and 
the veteran's current lung disorder was found to be present.  

In all, the record is devoid of persuasive evidence 
indicating that the veteran's COPD originated in service or 
is otherwise related to his period of service from July 1968 
to July 1970.  The disability in question is initially 
demonstrated many, many years following the veteran's 
discharge from service in 1970, and the only competent 
opinion of record weighs against a finding that the veteran's 
COPD bears any relationship to service or any event thereof, 
including claimed "gas" exposure, which is not shown, or 
presumed herbicide exposure.  Although the veteran is 
presumed to have been exposed to one or more herbicides in 
service, COPD is not a disease entity for which there exists 
a presumption of service connection based on herbicide 
exposure, nor does the veteran present competent medical 
evidence linking that disorder to any herbicide exposure in 
service, pursuant to Combee, supra.

The veteran's own personal opinions as to the diagnosis and 
etiology of the disorder in question are not competent 
evidence.  That is, the veteran, as a lay person untrained in 
the field of medical diagnostics and etiologies, is 
incompetent to offer an opinion that requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Notice is taken that Congress has prohibited the grant of 
service connection for disability on the basis that such 
disability resulted from disease attributable to the use of 
tobacco products during a veteran's active service for claims 
filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).  
Therefore, as a matter of law, service connection for COPD as 
a result of in-service tobacco use, based on the June 2002 
claim herein at issue is precluded.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In view of the foregoing, and inasmuch as the veteran's 
assertions as to his entitlement to a grant of direct service 
connection for COPD are uncorroborated, it is determined that 
a preponderance of the evidence is against entitlement to the 
benefit sought.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply and the claim for service connection for COPD must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant").

Earlier Effective Date:  Special Monthly Pension

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of the receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Moreover, 38 C.F.R. § 3.401 
provides a specific rule governing the effective date of an 
award of aid and attendance benefits.  That regulation 
specifies that the effective date for an award of special 
monthly pension for aid and attendance is limited to the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  The only exception applies when an award 
of pension or compensation based on an original or reopened 
claim is effective for a period prior to the date of receipt 
of the claim, which is not the case in this matter now before 
the Board.  

Where an otherwise eligible veteran is in need of regular aid 
and attendance or is permanently housebound, an increased 
rate of pension is payable.  38 U.S.C.A. § 1521(d).  For 
pension purposes, a person shall be considered to be in need 
of regular aid and attendance if such person is (1) a patient 
in a nursing home or, (2) helpless or blind, or so nearly so 
helpless or blind as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b).  

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).

The veteran will be considered in need of regular aid and 
attendance if he or she: (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable, frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole. It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

In June 2002, the veteran submitted a claim, which the RO 
interpreted to be a claim for VA pension entitlement, but 
also a claim of entitlement to special monthly pension based 
on housebound and aid and attendance criteria.  Entitlement 
to VA pension and special monthly pension based on housebound 
criteria was established by RO action in July 2003, when 
entitlement to special monthly pension based on aid and 
attendance criteria was denied.  The veteran in August and 
September 2003 submitted statements and evidence indicating 
his desire for reconsideration by the RO of its July 2003 
denial of special monthly pension based on his need for aid 
and attendance, which the RO mistakenly interpreted to be a 
new claim, but nevertheless led to the RO's June 2004 grant 
of entitlement to special monthly pension based on the need 
for regular aid and attendance, effective from January 22, 
2004.  Such date was found by the RO to be the date on which 
a letter had been received from the veteran's treating 
physician establishing the need for aid and attendance of the 
veteran.  

In all, the record demonstrates that the veteran continuously 
pursued his claim for special monthly pension based on aid 
and attendance criteria from the time of his submission of a 
claim therefor on June 10, 2002.  Moreover, he has 
specifically and repeatedly limited his claim for an earlier 
effective date to a date no earlier than August 20, 2003, see 
AB v. Brown, 6 Vet. App. 35 (1993), and he has submitted 
medical evidence from his treating physician, clarifying the 
above-referenced January 2004 correspondence.  In the 
treating physician's letter, dated in April 2005, it was set 
forth that the veteran was in need of regular aid and 
attendance by another from August 10, 2003, due to having 
suffered a cerebral vascular accident with left hemiparesis.  
The RO in its development of the instant appeal has focused, 
albeit mistakenly, upon on the current degree of hemiparesis 
and the veteran's ability to perform the activities of daily 
living at the present or points close to the present time, 
for the apparent purpose of questioning whether entitlement 
continues under the aid and attendance criteria.  However, 
the focus in the instant matter is necessarily on this 
question only; namely, at what point in time entitlement 
arose to special monthly pension based on aid and attendance 
criteria.  Here, the certification by a treating physician 
that there was a factual need for aid and attendance as of 
August 10, 2003, is uncontradicted, and given that the 
veteran's claim as previously discussed was filed in June 
2002, an effective date of August 10, 2003, representing the 
later of the date of claim and date entitlement arose, is 
granted for entitlement to special monthly pension based on 
the need for regular aid and attendance.  



ORDER

Service connection for COPD is denied.  

An effective date of August 10, 2003, but none earlier, for 
entitlement to special monthly pension based on aid and 
attendance criteria, is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


